NO. 07-09-0156-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 29, 2009
                                       ______________________________

SPENCER SOSEBEE, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2003-403,610; HONORABLE CECIL G. PURYEAR, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION          Pending before the Court is appellant's motion to dismiss his appeal. Appellant and
his attorney both have signed the document stating that appellant withdraws his appeal.
Tex. R. App. P. 42.2(a). No decision of this Court having been delivered to date, we grant
the motion. Accordingly, the appeal is dismissed. No motion for rehearing will be
entertained and our mandate will issue forthwith.
                                                                           James T. Campbell
                                                                                    Justice
Do not publish.  

ntal clerk's record containing the findings of fact and conclusions
of law and 2) a reporter's record transcribing the evidence and argument presented at the
aforementioned hearing.  Additionally, the trial court shall cause the supplemental clerk's
record to be filed with the clerk of this court on or before April 30, 2003.  Should additional
time be needed to perform these tasks, the trial court may request same on or before April
30, 2003.
	It is so ordered.
							Per Curiam
Do not publish.